Citation Nr: 1721850	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-02 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to June 26, 2010, and from September 1, 2011 through September 18, 2011, and in excess of 50 percent from September 19, 2011 (excluding the period from June 25, 2011 through August 31, 2011, when temporary total ratings were assigned pursuant to 38 C.F.R. § 4.29).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2000 to January 2001 and from January 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, but is currently under the jurisdiction of New Orleans, Louisiana, Regional Office.

The February 2011 rating decision granted service connection for PTSD with an initial rating of 10 percent effective April 29, 2009, the day of the original claim for service connection.  The Veteran submitted a timely notice of disagreement as to the February 2011 rating decision.  The Veteran was subsequently granted a 100 percent rating from June 25, 2011, to September 1, 2011, pursuant to 38 C.F.R. § 4.29 for a service-connected disability requiring hospital treatment or observation.  The previously assigned evaluation of 10 percent was resumed from September 1, 2011.  In a November 7, 2011 rating decision the Veteran was granted a higher rating of 50 percent effective September 19, 2011.  As the increased ratings granted during the pendency of the appeal do not represent the maximum benefit possible, the Veteran's appeal was not abrogated, and the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, staged ratings have been created, and the issue before the Board is as stated on the title page.  Fenderson v. West, 12 Vet. App. 119 (1999).

As to the Veteran's increased rating claim for PTSD, the Board notes that he was in receipt of a 100 percent rating from June 25, 2011, to September 1, 2011, pursuant § 4.29 for service-connected disabilities requiring hospital treatment or observation.  As this is the maximum benefit available for that period of time, the claim has been limited as listed above.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in October 2016.  A transcript of the hearing has been associated with the electronic claims file.


FINDINGS OF FACT

1.  Prior to June 26, 2010, the Veteran's service-connected PTSD has resulted in, at most, impairment more nearly approximating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.

2.  Beginning September 1, 2011, the Veteran's service-connected PTSD has resulted in, at most, impairment more nearly approximating occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.






CONCLUSIONS OF LAW

1.  Prior to June 26, 2010, the criteria for an initial rating of 30 percent, but not higher, for PTSD have been met.  38 U.S.C.A. § 1131, 5103, 5103(A), 5107, 7104 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2016).

2.  From September 1, 2011, to September 18, 2011, the criteria for a rating of 50 percent, but not higher, for PTSD have been met.  38 U.S.C.A. § 1131, 5103, 5103 (A), 5107, 7104 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2016).

3.  Beginning September 19, 2011, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §1131, 5103, 5103 (A), 5107, 7104 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veteran is appealing the initial rating assignment as to his service-connected posttraumatic stress disorder.  No duty to notify arises from a notice of disagreement.  38 C.F.R. § 3.159 (b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law 38 U.S.C.A. §§  5104 and 7105.  In this case, the notice obligations set forth in §§ 5104 and 7105 were met when the RO issued a November 2011 Statement of the Case (SOC).  The SOC provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105 (d).  Neither the Veteran nor his representative has argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in §§ 5104 and 7105 of the statute.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

VA has also satisfied its duty to assist the Veteran in this case.  The Veteran's service treatment records, private treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.

 In addition, the Veteran was afforded VA examinations July 2015 with respect to the matter on appeal.  38 C.F.R. §3.159 (c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations here are adequate, in that they included sufficient medical findings relating to the applicable rating criteria.  There is also no evidence indicating that there has been a material change in the severity of the Veteran's service-connected posttraumatic stress disorder since he was last examined in March 2012.  
38 C.F.R. § 3.327 (a).  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the initial rating issue on appeal has been met. 38 C.F.R. § 3.159 (c)(4).  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his claim has been satisfied.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.



Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1131; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).


Pertinent scheduler criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130 , Diagnostic Code (DC) 9411 (2016).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum scheduler rating) -Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships).

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

10 percent - Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan, 16 Vet. App. 436.  Accordingly, consideration is given to all symptoms of the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125 (2016).


Factual Background Analysis-Rating Prior to June 26, 2010

In his initial claim for service connection for PTSD, the Veteran reported symptoms of recurrent nightmares, difficulty sleeping, difficulty functioning sometimes when flashbacks occurred, and mistrust and isolation from the outside world.  See Correspondence, received November 23, 2010.

The Board has considered the lay statements, clinical findings, the Veteran's reported statements, and the Global Assessment of Functioning (GAF) scores. The Board finds, for the reasons noted below, that the Veteran is entitled to a 30 percent rating prior to June 26, 2010.

A May 2009 report from licensed social worker, M. Patterson reflects her opinion that the Veteran endorsed all the symptoms of PTSD to include difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and hypervigilance.  The social worker said, the Veteran is "motivated to work on his anger management, but he is not interested in medications."

A September 2009 report from licensed psychologist L. Haburchak is also of record.  The Veteran reported he was uncertain if he has real problems, but said he was "getting tired of being numb emotionally." At the session the Veteran reported being "on edge", hypervigilant, suspicious, and feeling isolated.  Upon examination by L. Haburchak, he opined the Veteran's primary issues appeared to be social alienation, distrust, and disengagement from civilians.

A June 2011 private treatment record is of record.  It states that the Veteran reported "overwhelming anxiety" and thoughts of suicide.  He stated he experienced great distress when exposed to helicopter sounds, the smell of burning diesel fuel, police officers, and has flashbacks daily.  The report also stated the Veteran experienced great difficulty with concentration, memory, organization, task completion, self-initiation, and timeliness.

The Veteran was afforded a VA examination in August 2010.  At the examination, the Veteran reported he had been employed as a waiter between 2006 and 2008, then started attending community college-taking general education classes, but did not know what he wanted his major in.  He reported living alone, and that he hangs out with friends and goes drinking with friends on weekends.  He reported having difficulty with being irritable and anger management even though he had not gotten into any legal troubles except when he "mouthed off to a cop" when the officers were arresting drunken people in the area he was in back in the summer of 2008.  He reported when he returned from Iraq his family said that "I was angry all the time" and he does recall having felt irritable and "extremely hateful at people."  The Veteran reported being withdrawn and had a subjective sense of depression and was not as social as he had been prior to joining the military.  He reported that his only friends at the time were veterans.  He reported having a decreased motivation, and said, "although I always have been very interested in martial arts and want to get started in it again, I felt apathetic and flat at those times I attempted it".  The Veteran stated he is hypervigilant much of the time and becomes anxious around any type of crowds or authority figure.  The Veteran reported feeling depressed, and not as social as he had been prior to joining the military.  He reported ongoing symptoms of trauma re-experiencing via intrusive thoughts (the most significant being having been given order at one time to shoot at children and the explosion outside of his compound which was very close to him.

On the mental status examination at the August 2010 VA examination, the Veteran had appropriate hygiene and appearance, and was able to maintain activities of daily living.  The Veteran had no impairment of thought process or communication, no delusions or hallucination, his behavior appeared appropriate throughout the session.  The Veteran had no suicidal or homicidal thoughts, ideations, plans or intent; and his rate and flow of speech was within normal limits and logical.  The examiner opined that it is at least as likely as not (at least 50-50 probability) that the Veteran does have posttraumatic stress disorder caused by or a result of experiences in Iraq in 2003-2004.  The VA examiner also stated that the Veteran had a history of dysphoria/mild depression and symptoms of irritability and other symptoms consistent with the probability of posttraumatic stress disorder for anxiety features.  The examiner further opined that the Veteran has some mild symptoms, including depressed mood, ongoing intrusive thoughts, and mild insomnia with infrequent, but occasional nightmares.  The examiner opined that the Veteran had some difficulty in social functioning but that he is functioning "pretty well."  The examiner further opined there had not been a worsening of the Veteran's condition, but he had not improved either.  The examiner opined that most of the Veteran's symptoms are intermittent except the continuous symptoms of mild sleep disturbance and anger.  The VA examiner stated that the Veteran has some meaningful personal relationship and is attending school, and said there is no inappropriate behavior other than anger management.  The examiner opined that the Veteran's employment had not been impacted due to his psychiatric issues.  The examiner assigned the Veteran a GAF Score of 68, indicating mild symptoms or some difficulty in social or occupational functioning.

On the mental status examination at the August 2010 VA examination, the Veteran had organized and goal-directed thought content.  The Veteran was coherent and did not exhibit impaired speech, and there was no evidence of excessive agitation or restlessness, hallucinations, or delusions were observed.  His behavior was appropriate throughout the session.  He exhibited the ability to maintain minimal personal hygiene.  The Veteran denied suicidal and homicidal ideation.  The Veteran's responses on the PTSD checklist examination, and the GAF score of 68, represented some difficulty in social or occupational functioning.  However, the examiner opined that theVeteran's contention that he had severe difficulty at work, school, family relations, thinking or objective, were inconsistent with his presentation at his examination.  Furthermore, GAF scores of record have ranged from 55 to 68.  The Board notes the Veteran's GAF scores are only one component of his overall disability picture.  In this case, the Board assigns greater probative value to the medical evidence and clinical findings in the record, to include the VA examination reports which noted the Veteran's reported symptoms.  As explained in detail above, the clinical findings, including the Veteran's reported symptoms for the period on appeal, are most consistent with a disability rating of 30 percent, but no higher.

Based on the above, the evidence of record suggests that the Veteran is entitled to a 30 percent rating, but no higher, for the period prior to June 26, 2010.  The Board finds that, prior to June 26, 2010, the Veteran's PTSD manifestation most closely approximate symptoms productive of functional impairment comparable to occupational and social impairment, due to such symptom as, depressed mood, anxiety, suspiciousness, sleep disturbance, self-care, with decreased work efficiency and ability to perform occupational tasks during periods of significant stress.  In the VA medical treatment records and examination reports detailed above, the Veteran was observed as having normal speech and thought process, and generally appropriate in his appearance.  He maintained he gets along "fine" with his family and only maintains relationship with other veterans.  While he reported some difficulty interacting with his coworkers and supervisors, the record does not show his anger was accompanied by periods of violence or that it led to episodes of physical aggression.  Overall, during the period prior to June 26, 2010, the Veteran demonstrated functional impairment most closely approximating the 30 percent rating criteria.  Therefore, prior to June 26, 2010, a rating of 30 percent, but no higher is warranted.  See 38 C.F.R. § 4.7.

Accordingly, the Board finds that, resolving all reasonable doubt in the Veteran's favor, the Veteran's PTSD resulted in psychiatric symptoms of the type or extent, frequency, or severity, as appropriate, to indicate no more than the level of impairment warranting a 30 percent rating.  While such symptoms are shown to have resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the Veteran was generally able to function satisfactorily with routine behavior, self-care, and normal conversation.

In reaching the above conclusions, the Board reiterates that the symptoms listed in the rating schedule under the criteria for the 30 percent rating, as well as higher 50 percent, 70 percent, and 100 percent ratings, are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013); Mauerhan, 16 Vet. App. 436, 442.  However, as discussed above, the Board finds that the evidence of record simply does not show that the Veteran has manifested symptomatology that is of the type, extent, frequency, and severity to result in a level of impairment that meets, or more nearly approximates the level of impairment contemplated by any higher rating under VA's rating schedule.


Factual Background and Analysis-Rating from September 19, 2011 

The Board notes that the Veteran attended the PTSD residential Rehabilitation Program from June 25, 2011 through August 11, 2011.  See 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2016).  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's PTSD more nearly approximates a 50 percent rating from the time he left residential treatment.  

Based upon a review of the evidence of record, the Board finds that, for this period, the Veteran experienced such psychiatric symptoms comparable to sleep disturbance, nightmares, irritability, hypervigilance, depression, anxiety, suspiciousness, and social isolation.  Collectively, these symptoms are of the type and extent, severity, and/or frequency (as appropriate) indicative of no more than occupational and social impairment with reduced reliability and productivity-the level of impairment warranting a 50 percent rating.

The Board finds that at no point, from September 19, 2011, did the Veteran's PTSD symptoms and resulting impairment met, or more nearly approximated, the level of impairment contemplated in the next higher, 70 percent rating.  As indicated, under the rating formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas due to symptoms such as intermittently illogical speech, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.

The Veteran consistently denied active suicidal and homicidal ideation to his treatment providers and VA examiners, and he was consistently found to not experience hallucinations or delusions.  Further, throughout the period on appeal herein, the Veteran's speech was never illogical, obscure, circumstantial, or irrelevant.  Furthermore, there is no indication that any behavior resulted in any effect upon the Veteran's routine activities, or that his anxiety or depression was near-continuous or affected his ability to function independently.  Mental status examinations from the applicable time period consistently found the Veteran to be alert and oriented to time, place, and person, and there was no indication that the Veteran neglected his personal appearance or hygiene.

Although the medical evidence of record indicates that the Veteran suffered from problems associated with anger and irritability throughout the rating period, there is nothing to suggest that he was unable to control his impulses or was prone to periods of violence, such that his level of occupational and social impairment warranted a 70 percent rating.  Further, to the extent that the Veteran's PTSD resulted in symptoms of social avoidance and isolation, the Board finds that such symptomatology is contemplated by the 50 percent rating herein assigned.  He maintained a stable job, a relationship with his parents and occasionally engaged in social activities with his friends.

On the mental status examination at the March 2012 VA examination, the Veteran appeared athletically fit, slightly irritable but cooperative, his speech was articulate, he exhibited logical thought process and was goal oriented.  The Veteran's motor functioning was grossly intact, and was estimated to have at least average intellect.  Other memory skills, such as, attention, concentration, orientation, math skills, visual motor and visual spatial skills, organization and planning skills, language and comprehension skills were all intact.  As the Veteran's PTSD symptoms from September 19, 2011, were not shown to be of the type and extent, frequency, and/or severity (as appropriate) to indicate occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood - the level of impairment contemplated by the next higher, 70 percent disability rating-the Veteran's symptomatology also failed to rise to the level contemplated by the maximum 100 percent rating (which requires symptoms resulting in total occupational and social impairment).

The March 2012 examiner opined that the Veteran PTSD was due to clinically significant distress or impairment in social, or occupational, or other important areas of functioning.  The examiner further opined that the Veteran retains residual cognitive, emotional and behavioral capacities to do at least simple work tasks in a loosely supervised environment, and may work best in a setting where he has minimal contact with peers, supervisors and the public due to irritability/ anxiety and a depressed mood with decreases in focus.

Similarly, the July 2015 examiner opined that the Veteran's PTSD is characterological in nature and that PTSD is least as likely to contribute to the Veteran's interpersonal detachment.  The examiner stated that the Veteran's condition was due to occupational and social impairment with reduced reliability and productivity, including symptoms, such as irritability, hypervigilance, and outbursts of verbal anger, persistent and exaggerated negative beliefs or expectations about self, others, or the world.  The examiner assigned the Veteran a GAF score of 55, indicating moderate to serious impairment in social or occupational functioning.

The July 2015 examiner further opined that the Veteran does not have gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  In addition, the examiner opined, the Veteran does not exhibit other symptoms which are of equal or greater severity.  The Veteran denied suicidal ideation or homicidal ideation, and maintained he is capable of self-care and voiced his ability to manage his debt responsibly.

The Board has considered the private and VA clinical reports and the opinions of the examiners, and the GAF scores.  As a whole, the opinions and GAF scores do not reflect that a rating in excess of 50 percent is warranted.  Under the DSM, scores ranging from 55 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  As such scores appear to indicate moderate impairment-a level of impairment even less than that contemplated in the 50 percent rating-they provide no basis for even higher rating under the General Rating Formula.

In reaching the above conclusions, the Board reiterates that the symptoms listed in the rating schedule under the criteria for the 50 percent rating, as well as higher 70 percent and 100 percent ratings, are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio, 713 F.3d at 116-17; Mauerhan, 16 Vet. App. 436, 442.  However, as discussed above, the Board finds that, for the period from September 19, 2011, the evidence of record simply does not show that the Veteran manifested symptomatology that is of the type, extent, frequency, and severity to result in a level of impairment that meets, or more nearly approximates, the level of impairment contemplated by any higher rating under VA's rating schedule.


Total rating for comnpensation purposes based on individual unemployability (TDIU)

A claim for TDIU, expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record reflects that the Veteran is employed, and the record does not reflect that it is less than a substantial gainful employment.  Accordingly, the Board concludes that a claim for TDIU is not for appellate consideration.


ORDER

A 30 percent rating for PTSD, prior to June 26, 2010, is granted, subject to the legal authority governing the payment of VA compensation.

A 50 percent rating for PTSD, from September 1, 2011, to September 18, 2011, is granted, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 50 percent for PTSD, from September 19, 2011, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


